            Case 1:21-cv-03054-ER Document 6 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CRISTIAN SANCHEZ, on behalf of himself and all
others similarly situated,
                                                                             ORDER          
                               Plaintiff,
                                                                        21 Civ. 3054 (5
               – against –

MAPLE HOLISTICS LLC,

                               Defendant.


Ramos, D.J.:

         Defendant Maple Holistics executed a waiver of service on April 14, 2021. Doc. 5.

Accordingly, its deadline to respond to the complaint was June 14, 2021. There has been no

further activity in this case. Plaintiff is therefore instructed to move for a default judgment

pursuant to the Court’s individual practices by September 7, 2021. Failure to do so may result in

dismissal for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).


         It is SO ORDERED.

Dated:    August 23, 2021
          New York, New York

                                                                    Edgardo Ramos, U.S.D.J.
